In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-12-00498-CR
                              _________________

                  JOHN EARNEST COLLIER JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________
                    On Appeal from the 258th District Court
                             Polk County, Texas
                           Trial Cause No. 19687
________________________________________________________________________

                          MEMORANDUM OPINION

      Appellant, John Earnest Collier Jr., filed a motion for post-conviction DNA

testing in the trial court. See Tex. Code Crim. Proc. Ann. arts. 64.01-.05 (West

2006 & Supp. 2012). The trial court denied the motion, finding that no biological

evidence existed for testing. Defendant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief in which he concludes that the record presents no

reversible error and therefore the appeal is wholly frivolous and without merit. See
                                           1
Anders v. California, 386 U.S. 738 (1967). Anders procedures apply in post-

conviction DNA testing cases. See Murphy v. State, 111 S.W.3d 846, 847-48 (Tex.

App.—Dallas 2003, no pet.). Counsel asserts in his brief that there is absolutely no

evidence that any biological evidence was obtained in the investigation of the case

that could have been DNA tested. Counsel further indicates he has thoroughly

reviewed the record and that he is unable to advance any potentially meritorious

point on appeal.

      Counsel has informed this Court that he has delivered a copy of his brief to

appellant and informed him of his right to examine the appellate record and file a

response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant did not file a pro se response.

      We have independently reviewed the record and we agree with counsel that

this appeal is wholly frivolous and without merit; we find nothing in the record that

arguably might support an appeal. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (reviewing court must determine whether arguable

grounds for review exist). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s order denying DNA testing.1



      1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review in the Court of Criminal Appeals. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.


                                             __________________________
                                                 CHARLES KREGER
                                                      Justice

Submitted on September 16, 2013
Opinion Delivered November 13, 2013
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3